PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/437,473
Filing Date: 11 June 2019
Appellant(s): Bell et al.



__________________
Darrin A. Auito
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/3/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 26-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. 
 	Claims 18-28 are rejected under 35 U.S.C. 112(B) OR 35 U.S.C. 112 (pre-AIA ), second paragraph. 
 	Claims 18, 22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215).
 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke  (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215), and further in view of Moore (US 2018/0010850).
 	Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke  (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215), and further in view of Bourgalt  (US 5,960,558) or Smith et al. (US 2,714,258).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke  (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215), and further in view of Tucker (US 6,471,582).
23 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke  (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215), and further in view of Brewer et al.  (US 7,814,677).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke  (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215), and further in view of Balon et al. (US 4,307,701).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke  (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215), and further in view of Hanchett et al. (US 2004/0022627).
(2) Response to Argument
This appeal involves the Final Rejection of claims 18-28 mailed on March 3, 2021.    The Amendment filed May 1, 2021 was not entered because new issues were raised as explained in the Advisory Action mailed on May 7, 2021.   
On page 9 of the Brief, the Appellant, the Appellant traverses the rejection of claim 18 because the references fail to disclose or render obvious the claim limitation “running the heating unit so that a blend of the ambient air and heated air is introduced to the aeration system of said grain bin through the grain drying adaptor.”  The Examiner respectfully disagrees as explained in the Final Rejection of the claims.  
First Rebuttal
 	On pages 10-11 of the Brief, the Appellant argues that the solar collector 13 of the primary prior art reference, Pietraschke patent, is not a heating unit as recited in claim 18.  The Appellant also argues that the solar collector 13 only stores/collects heated air, it does not run like the heating unit as described in the specification, for example, in Fig. 5 and paragraph 
Second Rebuttal
 	On pages 11-12 of the Brief, the Appellant argues that Pietraschke does not describe “running the heating unit so that a blend of the ambient air and heated air is introduced to the aeration system of said grain bin through the grain drying adaptor” as recited in claim 18. Applicant argues that one of ordinary skill in the art would understand “running” in the context of a heating unit to mean electromechanical operation and more specifically within the context of the heating unit described in this application, e.g., Figs. 1, 3, 5 of current application. The Examiner disagrees that one of ordinary skill in the art would understand “running” in the context of a heating unit to mean electromechanical operation. There is no evidence that “running” in the context of a heating unit means electromechanical operation. It is noted that the instant specification does not describe any definition for the claimed "running". Pietraschke does disclose running heating unit (col. 4, line 47 to col. 5, line 6 disclose the operation of the solar collector 13) so that a blend of the ambient air (from ambient air intake 42, Fig.1) and heated air 
On page 12 of the Brief, The Appellant also argues that the Examiner’s incorrect and conclusory statement is insufficient to establish a prima facie case of obviousness because the Examiner must provide reasoned analysis supporting the obviousness determination. The examiner disagrees because the examiner did provide reasoned analysis supporting the obviousness determination in the Final Office Action mailed 3/3/2021.
Third Rebuttal
 	 On pages 12-13 of the Brief, the Appellant disagrees the motivation statement of the rejection of claim 18 in that it would be obvious to substitute ducting D of Potter for ducting 40 of Pietraschke “in order to allow considerable freedom of movement of heating unit” because mobility is not a design consideration. The Examiner disagrees.  It is known that sun moves during day time. To substitute ducting D of Potter for ducting 40 of Pietraschke would allow the solar collector to be positioned to face directly to the sun all the time during the day to increase the ability to absorb solar energy. Therefore mobility would be a design consideration for placing the solar collector in an optimum position with respect to the sun to receive solar energy.
Fourth Rebuttal
 	On page 13 of the Brief, the Appellant argues that Pietraschke does not describe “a grain drying adaptor” and “attaching a second end portion of the grain drying adaptor to a first end portion of a fan unit of an aeration system of said grain bin” as recited in claim 18.  The Appellant also argues there is no mention of a grain drying adaptor attached to a fan unit and the fan unit 36 is not part of the grain bin’s aeration system The Examiner disagrees with the Appellant’s narrow interpretation of Pietraschke patent. Pietraschke clearly discloses a grain 
Fifth Rebuttal
 	On pages 13-14 of the Brief, the Appellant believes that even assuming duct 35 corresponds to the claimed grain drying adaptor, it would not be obvious to further modify the method of Pietraschke to substitute this portion of the duct 35 with a plurality of spaced apart through-holes in a wall portion of Lytton. The Appellant argues that slots 54 in Lytton patent are not used to introduce air from outside the barn. Lytton patent teaches away of varying the amount of outside air entering the system. The Examiner totally disagrees with the Appellant’s reasoning.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed language is "introducing ambient air into the grain drying adaptor through a plurality of spaced apart through-holes formed in a wall portion thereof". Lytton does disclose a drying adaptor 55 comprising a plurality of spaced apart through-holes 56 in a wall portion for introducing ambient air (i.e. the air surrounding the drying adaptor 55) to regulate the mixing of heated air from heating chamber 51 and the inflow of air through the slots 54, 56. Since both slots of Lytton and damper of Pietraschke perform the same function of controlling the amount of ambient air (i. e. the air surrounding the adaptor) introduced into the adaptor, it would have been obvious to modify the drying method of Pietraschke to substitute the drying adaptor with a plurality of space apart through-holes in a wall portion of Lytton for the drying adaptor with damper of 
No Arguments Presented by the Appellant
Claims 26-28 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Since no separate arguments or amendment presented by the Appellant, then, the rejection of claims 26-28 stands. 
 	Claims 18-28 were rejected under 35 U.S.C. 112(B) OR 35 U.S.C. 112 (pre-AIA ), second paragraph. Since no separate arguments or amendment presented by the Appellant, then, the rejection of claims 18-28 stands.
          Since no separate arguments for each and every dependent claim by the Appellant, then, the dependent claims will stand and fall with the independent claim 18. 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

                                                                                                                                                                                                        
Conferees:
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762   

                                                                                                                                                                                                     /DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.